ACCEPTED
                                                                                                04-15-00164-CR
                                                                                    FOURTH COURT OF APPEALS
                                                                                         SAN ANTONIO, TEXAS
                                                                                           7/22/2015 1:00:17 PM
                                                                                                 KEITH HOTTLE
                                                                                                         CLERK

                                   No. 04-15-00164-CR

                                     IN THE                                 FILED IN
                                                                     4th COURT OF APPEALS
                           FOURTH COURT OF APPEALS                    SAN ANTONIO, TEXAS
                                    OF TEXAS                         7/22/2015 1:00:17 PM
                             AT SAN ANTONIO, TEXAS                     KEITH E. HOTTLE
                                                                             Clerk


LEANDRE V. HILL                                                           APPELLANT

V.

THE STATE OF TEXAS                                                          APPELLEE



                         FIRST MOTION TO EXTEND TIME
                           TO FILE APPELLANT’S BRIEF


TO THE HONORABLE JUSTICES OF THE FOURTH COURT OF
APPEALS OF TEXAS:

          COMES NOW, LEANDRE V. HILL, the appellant in the above styled and

numbered cause, pursuant to Texas Rules of Appellate Procedure 10.5(b) and

38.6(d), through the undersigned counsel, files this motion to extend time to file the

appellant’s brief. In support of this motion the appellant respectfully shows the

following:

     I.      Deadline for filing the appellant’s brief:

          The current deadline for filing the appellant’s brief is July 23, 2015.

TEX.R.APP.P. 4.1(a) and 38.6(a)(2).

                                              1
   II.      Length of the extension sought:

         Counsel for appellant seeks a thirty (30) day extension to file the appellant’s

brief, until August 21, 2015. See TEX. R. APP. P. 4.1(a).

   III.     Facts relied on to reasonably explain request for extension:

         Counsel for appellant seeks this extension of time to file the appellant’s brief

for the following reasons:

   A. The undersigned has recently filed briefs in the following cases:

         1. Brandon Master v. The State of Texas, No. 04-15-00100-CR (Appellant’s

            brief filed on June 24, 2015);

         2. Brandon Master v. The State of Texas, No. 04-15-00101-CR (Appellant’s

            brief filed on June 24, 2015);

         3. Gilbert M. Zepeda v. The State of Texas, No. 04-14-00775-CR

            (Appellant’s brief filed on July 2, 2015)

         4. Ramon Davidson v. The State of Texas, No. 04-15-00209-CR (Appellant’s

            brief filed on July 9, 2015).

   B. The undersigned has upcoming deadlines in the following cases:

         1. Sabrina Nicole Angel v. The State of Texas, No. 04-15-00235-CR

            (Appellant’s brief due to be filed on July 31, 2015);

         2. Sabrina Nicole Angel v. The State of Texas, No. 04-15-00236-CR


                                             2
           (Appellant’s brief due to be filed on July 31, 2015);

        3. LeAndre V. Hill v. The State of Texas, No. 04-15-00164-CR (Appellant’s

           brief due to be filed on July 23, 2015);

        4. Arturo Rosales v. The State of Texas, No. 04-15-00225-CR (Appellant’s

           brief due to be filed on August 12, 2015);

        5. Arturo Rosales v. The State of Texas, No. 04-15-00226-CR (Appellant’s

           brief due to be filed on August 12, 2015);

        6. Arturo Rosales v. The State of Texas, No. 04-15-00227-CR (Appellant’s

           brief due to be filed on August 12, 2015);

        7. LeAndre V. Hill v. The State of Texas, No. 13-15-00152-CR (Appellant’s

           brief due to be filed on August 19, 2015).

   C. The undersigned will take vacation leave on July 23, 2015 and July 24, 2015.

   D. July 3, 2015 was a county holiday.

   IV.     Number of previous extensions requested:

This is the first extension of time requested in this case.

   V.      Not for delay:

        This extension of time is not sought for the purpose of delaying the resolution

of this appeal. He does not believe the additional time requested will prejudice or

inconvenience the State.


                                           3
   VI.    Appellant’s status:

      The Appellant is presently in the custody of the TDCJ-Institutional Division

serving a 6-year sentence under cause number 2012CR9686. That sentence is being

served concurrently with the sentence imposed in this case.

                                       PRAYER

      THEREFORE, counsel for the appellant prays that this Court issue an order

granting the extension of time of thirty (30) days to file the appellant’s brief in the

above case, and grant all such relief as is fair and just.


                                         Respectfully submitted,

                                         RICHARD B. DULANY, JR.
                                         Texas Bar No. 06196400
                                         Assistant Public Defender
                                         Bexar County Public Defender’s Office
                                         101 W. Nueva St., Suite 370
                                         San Antonio, Texas 78205
                                         (210) 335-0701
                                         (210) 335-0707 fax
                                         Richard.Dulany@bexar.org

                                         /s/ Richard B. Dulany, Jr.
                                         ___________________________________
                                         RICHARD B. DULANY, JR.

                                         ATTORNEY FOR APPELLANT




                                            4
             CERTIFICATE OF SERVICE AND COMPLIANCE

      The undersigned does hereby certify that a copy of the above motion was

delivered by electronic service to the Appellate Section of the State’s Attorney:

Nicholas A. LaHood, Criminal District Attorney, Bexar County District Attorney’s

Office, Appellate Section, 101 W. Nueva St., Suite 710, San Antonio, Texas 78205,

on July 22, 2015. The word count is 679.

                                       /s/ Richard B. Dulany, Jr.
                                       ___________________________________
                                       RICHARD B. DULANY, JR.




                                          5